                                Case 2:19-cv-00199-RBL Document 6 Filed 02/21/19 Page 1 of 3




                                                         United States District Court
                                                        Western District of Washington




        MANASA THIMMEGOWDA                                                         Case Number: 2:19-cv-00199 RSL

         WůĂŝŶƟī;ƐͿ                                                                APPLICATION FOR LEAVE TO APPEAR
                                                                                   PRO HAC VICE
         V.

        BIG FISH GAMES, INC., et al.


         ĞĨĞŶĚĂŶƚ;ƐͿ

       WƵƌƐƵĂŶƚ ƚŽ >Z ϴϯ͘ϭ;ĚͿ ŽĨ ƚŚĞ hŶŝƚĞĚ ^ƚĂƚĞƐ ŝƐƚƌŝĐƚ ŽƵƌƚ ĨŽƌ ƚŚĞ tĞƐƚĞƌŶ ŝƐƚƌŝĐƚ ŽĨ tĂƐŚŝŶŐƚŽŶ͕
         Todd Logan
                                                  ŚĞƌĞďǇ ĂƉƉůŝĞƐ ĨŽƌ ƉĞƌŵŝƐƐŝŽŶ ƚŽ ĂƉƉĞĂƌ ĂŶĚ ƉĂƌƟĐŝƉĂƚĞ ĂƐ
       ĐŽƵŶƐĞů ŝŶ ƚŚĞ ĂďŽǀĞ ĞŶƟƚůĞĚ ĂĐƟŽŶ ŽŶ ďĞŚĂůĨ ŽĨ ƚŚĞ ĨŽůůŽǁŝŶŐ ƉĂƌƚǇ Žƌ ƉĂƌƟĞƐ͗
         Plaintiff Manasa Thimmegowda


       dŚĞ ƉĂƌƟĐƵůĂƌ ŶĞĞĚ ĨŽƌ ŵǇ ĂƉƉĞĂƌĂŶĐĞ ĂŶĚ ƉĂƌƟĐŝƉĂƟŽŶ ŝƐ͗

         based on Plaintiff's retention of my law firm to represent her in this matter, as well as my particular
         knowledge of facts relevant to this litigation



       /͕ Todd Logan                                                      ƵŶĚĞƌƐƚĂŶĚ ƚŚĂƚ / Ăŵ ĐŚĂƌŐĞĚ ǁŝƚŚ ŬŶŽǁŝŶŐ ĂŶĚ ĐŽŵƉůǇŝŶŐ ǁŝƚŚ
       all applicable local rules;

       / ŚĂǀĞ ŶŽƚ ďĞĞŶ ĚŝƐďĂƌƌĞĚ Žƌ ĨŽƌŵĂůůǇ ĐĞŶƐƵƌĞĚ ďǇ Ă ĐŽƵƌƚ ŽĨ ƌĞĐŽƌĚ Žƌ ďǇ Ă ƐƚĂƚĞ ďĂƌ ĂƐƐŽĐŝĂƟŽŶ͖ ĂŶĚ ƚŚĞƌĞ ĂƌĞ
       not disciplinary proceedings against me.

       I declare under penalty of perjury that the foregoing is true and correct.


               02/20/2019
       Date:                                                          Signature of Applicant: s/ Todd Logan



tt Ͳ ƉƉůŝĐĂƟŽŶ ĨŽƌ >ĞĂǀĞ ƚŽ ƉƉĞĂƌ WƌŽ ,ĂĐ sŝĐĞ ;ZĞǀŝƐĞĚ ϭϭͬϮϭͬϮϬϭϳͿ      Page - 1 of 3
                              Case 2:19-cv-00199-RBL Document 6 Filed 02/21/19 Page 2 of 3



     WƌŽ ,ĂĐ sŝĐĞ ƩŽƌŶĞǇ
                                               Todd Logan
     Applicant's Name:
                                               Edelson PC
     >Ăǁ &ŝƌŵ EĂŵĞ͗
                                               123 Townsend Street
     Street Address 1:
                                               Suite 100
     Address Line 2:
              San Francisco                                                                            94107
     City:                                                                State: CA            Zip:
                                   (415) 212-9300                                             305912
     WŚŽŶĞ EƵŵďĞƌ ǁͬ ƌĞĂ ŽĚĞ                                                        Bar #                    State CA
     Primary E-mail Address: tlogan@edelson.com
     ;WƌŝŵĂƌǇ ͲDĂŝů ĂĚĚƌĞƐƐ ŵƵƐƚ ďĞ ĨŽƌ ƚŚĞ WƌŽ ,ĂĐ ĂƩŽƌŶĞǇ ĂŶĚ ŶŽƚ ĂŶǇ ƐƵďŽƌĚŝŶĂƚĞ Žƌ ƐƚĂī ŵĞŵďĞƌͿ
                                            docket@edelson.com
     Secondary E-mail Address:



                                                    STATEMENT OF LOCAL COUNSEL

     / Ăŵ ĂƵƚŚŽƌŝǌĞĚ ĂŶĚ ǁŝůů ďĞ ƉƌĞƉĂƌĞĚ ƚŽ ŚĂŶĚůĞ ƚŚŝƐ ŵĂƩĞƌ͕ ŝŶĐůƵĚŝŶŐ ƚƌŝĂů͕ ŝŶ ƚŚĞ ĞǀĞŶƚ ƚŚĞ
     applicant Todd Logan                                               is unable to be present upon any date
     assigned by the court.
               02/20/2019
     Date:                                      Signature of Local Counsel: s/ Janissa A. Strabuk
                                               Janissa A. Strabuk
     Local Counsel's Name:
                                               Tousley Brain Stephens PLLC
     >Ăǁ &ŝƌŵ EĂŵĞ͗
                                               1700 Seventh Avenue
     Street Address 1:
                                               Suite 2200
     Address Line 2:
              Seattle                                                              WA                  98101
     City:                                                                State:               Zip:
                                                  (206) 682-5600                              21827
     WŚŽŶĞ EƵŵďĞƌ ǁͬ ƌĞĂ ŽĚĞ                                                        Bar #




tt Ͳ ƉƉůŝĐĂƟŽŶ ĨŽƌ >ĞĂǀĞ ƚŽ ƉƉĞĂƌ WƌŽ ,ĂĐ sŝĐĞ ;ZĞǀŝƐĞĚ ϭϭͬϮϭͬϮϬϭϳͿ   Page - 2 of 3
                                Case 2:19-cv-00199-RBL Document 6 Filed 02/21/19 Page 3 of 3




                                                  ůĞĐƚƌŽŶŝĐ ĂƐĞ &ŝůŝŶŐ ŐƌĞĞŵĞŶƚ




            Ǉ ƐƵďŵŝƫŶŐ ƚŚŝƐ ĨŽƌŵ͕ ƚŚĞ ƵŶĚĞƌƐŝŐŶĞĚ ƵŶĚĞƌƐƚĂŶĚƐ ĂŶĚ ĂŐƌĞĞƐ ƚŽ ƚŚĞ ĨŽůůŽǁŝŶŐ͗

       1. dŚĞ Dͬ& ƐǇƐƚĞŵ ŝƐ ƚŽ ďĞ ƵƐĞĚ ĨŽƌ ĮůŝŶŐ ĂŶĚ ƌĞǀŝĞǁŝŶŐ ĞůĞĐƚƌŽŶŝĐ ĚŽĐƵŵĞŶƚƐ͕ ĚŽĐŬĞƚ ƐŚĞĞƚƐ͕ ĂŶĚ ŶŽƟĐĞƐ͘

       2. dŚĞ ƉĂƐƐǁŽƌĚ ŝƐƐƵĞĚ ƚŽ ǇŽƵ ďǇ ƚŚĞ ĐŽƵƌƚ͕ ĐŽŵďŝŶĞĚ ǁŝƚŚ ǇŽƵƌ ůŽŐŝŶ͕ ƐĞƌǀĞƐ ĂƐ ǇŽƵƌ ƐŝŐŶĂƚƵƌĞ ƵŶĚĞƌ &ĞĚĞƌĂů
          ZƵůĞ ŽĨ ŝǀŝů WƌŽĐĞĚƵƌĞ ϭϭ͘ dŚĞƌĞĨŽƌĞ͕ ǇŽƵ ĂƌĞ ƌĞƐƉŽŶƐŝďůĞ ĨŽƌ ƉƌŽƚĞĐƟŶŐ ĂŶĚ ƐĞĐƵƌŝŶŐ ƚŚŝƐ ƉĂƐƐǁŽƌĚ
          against unauthorized use.

       3. /Ĩ ǇŽƵ ŚĂǀĞ ĂŶǇ ƌĞĂƐŽŶ ƚŽ ƐƵƐƉĞĐƚ ƚŚĂƚ ǇŽƵƌ ƉĂƐƐǁŽƌĚ ŚĂƐ ďĞĞŶ ĐŽŵƉƌŽŵŝƐĞĚ ŝŶ ĂŶǇ ǁĂǇ͕ ǇŽƵ ĂƌĞ
          ƌĞƐƉŽŶƐŝďůĞ ĨŽƌ ŝŵŵĞĚŝĂƚĞůǇ ŶŽƟĨǇŝŶŐ ƚŚĞ ĐŽƵƌƚ͘ DĞŵďĞƌƐ ŽĨ ƚŚĞ ĐŽƵƌƚΖƐ ƐǇƐƚĞŵƐ ƐƚĂī ǁŝůů ĂƐƐĞƐƐ ƚŚĞ ƌŝƐŬ
          and advise you accordingly.

       4. Ǉ ƐŝŐŶŝŶŐ ƚŚŝƐ ZĞŐŝƐƚƌĂƟŽŶ &Žƌŵ͕ ǇŽƵ ĐŽŶƐĞŶƚ ƚŽ ƌĞĐĞŝǀĞ ŶŽƟĐĞ ĞůĞĐƚƌŽŶŝĐĂůůǇ͕ ĂŶĚ ƚŽ ǁĂŝǀĞ ǇŽƵƌ ƌŝŐŚƚ ƚŽ
          ƌĞĐĞŝǀĞ ŶŽƟĐĞ ďǇ ƉĞƌƐŽŶĂů ƐĞƌǀŝĐĞ Žƌ ĮƌƐƚ ĐůĂƐƐ ŵĂŝů ƉƵƌƐƵĂŶƚ ƚŽ &ĞĚĞƌĂů ZƵůĞ ŽĨ ŝǀŝů WƌŽĐĞĚƵƌĞ ϱ;ďͿ;ϮͿ;Ϳ͕
          ĞǆĐĞƉƚ ǁŝƚŚ ƌĞŐĂƌĚ ƚŽ ƐĞƌǀŝĐĞ ŽĨ Ă ĐŽŵƉůĂŝŶƚ ĂŶĚ ƐƵŵŵŽŶƐ͘ dŚŝƐ ƉƌŽǀŝƐŝŽŶ ĚŽĞƐ ŝŶĐůƵĚĞ ĞůĞĐƚƌŽŶŝĐ ŶŽƟĐĞ ŽĨ
          the entry of an order or judgment.

       ϱ͘ zŽƵ ǁŝůů ĐŽŶƟŶƵĞ ƚŽ ĂĐĐĞƐƐ ĐŽƵƌƚ ŝŶĨŽƌŵĂƟŽŶ ǀŝĂ ƚŚĞ tĞƐƚĞƌŶ ŝƐƚƌŝĐƚ ŽĨ tĂƐŚŝŶŐƚŽŶΖƐ ŝŶƚĞƌŶĞƚ ƐŝƚĞ Žƌ
          ƚŚƌŽƵŐŚ ƚŚĞ WƵďůŝĐ ĐĐĞƐƐ ƚŽ ŽƵƌƚ ůĞĐƚƌŽŶŝĐ ZĞĐŽƌĚƐ ;WZͿ ƐǇƐƚĞŵ͘ zŽƵ ǁŝůů ĐŽŶƟŶƵĞ ƚŽ ŶĞĞĚ Ă WZ
          ůŽŐŝŶ͕ ŝŶ ĂĚĚŝƟŽŶ ƚŽ ƚŚĞ ĐŽƵƌƚͲŝƐƐƵĞĚ ƉĂƐƐǁŽƌĚ͘ zŽƵ ĐĂŶ ƌĞŐŝƐƚĞƌ ĨŽƌ WZ Ăƚ ƚŚĞŝƌ ǁĞď ƐŝƚĞ͗ ŚƩƉ͗ͬͬƉĂĐĞƌ͘
          psc.uscourts.gov.

       6. Ǉ ƚŚŝƐ ƌĞŐŝƐƚƌĂƟŽŶ͕ ƚŚĞ ƵŶĚĞƌƐŝŐŶĞĚ ĂŐƌĞĞƐ ƚŽ ĂďŝĚĞ ďǇ ƚŚĞ ƌƵůĞƐ ĂŶĚ ƌĞŐƵůĂƟŽŶƐ ŝŶ ƚŚĞ ŵŽƐƚ ƌĞĐĞŶƚ
          'ĞŶĞƌĂů KƌĚĞƌ͕ ƚŚĞ ůĞĐƚƌŽŶŝĐ &ŝůŝŶŐ WƌŽĐĞĚƵƌĞƐ ĚĞǀĞůŽƉĞĚ ďǇ ƚŚĞ ůĞƌŬΖƐ KĸĐĞ͕ ĂŶĚ ĂŶǇ ĐŚĂŶŐĞƐ Žƌ
          ĂĚĚŝƟŽŶƐ ƚŚĂƚ ŵĂǇ ďĞ ŵĂĚĞ ƚŽ ƐƵĐŚ ĂĚŵŝŶŝƐƚƌĂƟǀĞ ƉƌŽĐĞĚƵƌĞƐ ŝŶ ƚŚĞ ĨƵƚƵƌĞ͘

                               02/20/2019                                 Todd Logan
             Date Signed                                 Signature s/
                                                                          ;WƌŽ ,ĂĐ sŝĐĞ ĂƉƉůŝĐĂŶƚ ŶĂŵĞͿ




tt Ͳ ƉƉůŝĐĂƟŽŶ ĨŽƌ >ĞĂǀĞ ƚŽ ƉƉĞĂƌ WƌŽ ,ĂĐ sŝĐĞ ;ZĞǀŝƐĞĚ ϭϭͬϮϭͬϮϬϭϳͿ   Page - 3 of 3
